DETAILED ACTION
	This Office Action is in response to the Election filed on January 24, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A, claims 1-13 in the reply filed on January 24, 2022 is acknowledged.  The traversal is on the ground(s) that the species restriction is improper because the species requirements fails to show how the identified species are different and that there is no serious search burden for examining the species and with respect to the alleged Groups. This is not found persuasive because the restriction established the distinctness of the inventions. As stated in the restriction, the species are separated and distinct according to the figures and description. Species A is a capacitor while species B is a transistor. At least these two inventions are different components. Species C is a memory device which is also a different component. Furthermore, there is a serious search burden for finding three different components each having an inventive concept.  Also, the inventions (Groups I, II, and III) require separate searches as well since they assigned separate classes, which require two separate searches. Method subclasses do not overlap with semiconductor device classes in that method limitations often include specific chemistry or processing terms or concepts that are not relevant to actual semiconductor structure . The requirement is still deemed proper and is therefore made FINAL.
Claims 14-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avci et al. (WO 2019/066962 A1).
In re claim 1, Avci et al. shows (fig. 7) ferroelectric capacitor, comprising: a first electrode (701); a second electrode (506) facing the first electrode; a ferroelectric layer (405) between the first electrode and the second electrode, the ferroelectric layer 2 [0023].
	In re claim 2-5, Avci et al. shows (fig. 7; [0023-0025]) the first electrode and the second electrode each independently include TiN, TaN, RuO2, Ir/IrOx, Ti, TiCN, TiSiN, WSiN, TiAIN, TaAIN, TiAICN, Ti-W, Ru-TiN, RuCN, Pt, Au, or Al. The ferroelectric layer includes hafnium zirconium oxide (HZO), hafnium titanium oxide, or hafnium silicon oxide, and further including hafnium zirconium oxide (HZO). 
	In re claims 7 and 12, Avci et al. shows (fig. 7; [0023-0025]) the layers having the dimensions recited in the claims.
	In re claims 9-11, Avci et al. shows (fig. 7; [0023-0025]) discloses the configurations of the interfacial layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Avci et al. (WO 2019/066962 A1) as applied to claims 1 above.
In re claims 6 and 13, Avci shows all of the elements of the claims except the specific material characteristics of the ferroelectric material. However, the materials of Avci .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nicholes (US 9,460,770 B1), Heo (US Pub. 2021/0091227 A1), Schroder (US Pub. 2017/0256552 A1), Jakoby (EP-2538420 A1), Jo (EP-1507285 A2), and Hatcher (CN-110391236 A) also disclose ferroelectric capacitors having elements of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815